                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


RACHEL COCKE                                               CASE NO. 6:18-CV-01086

VERSUS                                                     JUDGE ROBERT R. SUMMERHAYS

LOURDES PHYSICIAN GROUP, LLC,                              MAGISTRATE JUDGE WHITEHURST
ET AL.


                                      MEMORANDUM RULING

        Before the Court in this employment discrimination suit for violations of the Americans

with Disabilities Act (“ADA”) is a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), filed

by Defendants, Lourdes Physician Group, LLC (“LPG”), Our Lady of Lourdes Regional Medical

Center, Inc. (“Lourdes RMC”), and Franciscan Missionaries of Our Lady Health System, Inc.

(“FMOLHS”) [Doc. No. 7] Pursuant to their motion, Defendants seek dismissal of all claims

asserted by Plaintiff Rachel Cocke. For the reasons that follow, the motion is GRANTED IN PART

and DENIED IN PART.

                                                      I.
                                              BACKGROUND 1

        In August 2011, LPG hired Plaintiff to work as an office manager. She was subsequently

promoted to South Region Physicians Practice Manager, which required her to travel to various

facilities operated by LPG. In the summer of 2014, Plaintiff began to suffer complications related

to what was believed to be epilepsy. 2 Plaintiff’s physician advised her she should not work and


1
 The factual information set forth above is taken from Plaintiff’s Complaint, and for these purposes, “[t]he
court accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.” In re
Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).
2
  It was subsequently determined that Plaintiff had been misdiagnosed with epilepsy, and the correct
diagnoses was “beta hyperadrenergia,” which is a birth defect that causes seizures. [Doc. No. 1 ¶ 14]
should take medical leave. Plaintiff submitted medical documentation to LPG indicating she could

not work due to seizures which were unpredictable and not medically controlled. LPG granted

Plaintiff’s request for medical leave, which commenced on July 15, 2014.

       On or before October 2014, Plaintiff requested an accommodation from LPG to reduce her

travel obligations so that she could continue to work for the company. [Doc. No. 1 at ¶¶ 15, 20].

Plaintiff asked to either be permitted to work temporarily from home in her same position, or be

transferred to a position requiring less travel, such as a manager at one of LPG’s clinics. Id. at ¶¶

18, 20, 25, 35-36. However, LPG “did not engage in an interactive process to determine how

[Plaintiff’s] medical restrictions could potentially be accommodated.” Id. at ¶ 21. Instead, LPG

terminated Plaintiff on January 21, 2015, prior to the expiration of her medical leave. Id. at ¶¶ 27,

28. According to Plaintiff, LPG had “allowed multiple employees to work from home” and had

made similar accommodations to those requested by Plaintiff for other employees. Id. at 16-17,

33.

       Plaintiff filed a charge with the EEOC, which issued a Right to Sue letter on or about June

12, 2018. Thereafter, Plaintiff brought this suit against LPG and its parent corporations, Lourdes

RMC and FMOLHS, for disability discrimination in violation of the ADA, 42 U.S.C. § 12101, et

seq., and the Louisiana Employment Discrimination Law, La. R.S. 23:301, et seq.

                                             II.
                                      STANDARD OF REVIEW

       Motions to dismiss for failure to state a claim are appropriate when a defendant attacks the

complaint because it fails to state a legally cognizable clam. Ramming v. United States, 281 F.3d

158, 161 (5th Cir.2001). Such a motion “admits the facts alleged in the complaint, but challenges

plaintiff's rights to relief based upon those facts.” Id. at 161–62. “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that



                                          Page 2 of 11
is plausible on its face.” Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir.

2011) (internal quotation marks omitted). The plausibility standard is met “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       When deciding a Rule 12(b)(6) motion, “[t]he court accepts all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495

F.3d 191, 205 (5th Cir. 2007) (internal quotation marks omitted). “When there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.” Id. at 679. However, conclusory allegations and unwarranted

deductions are not accepted as true, and courts “are not bound to accept as true a legal conclusion

couched as a factual allegation.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). A complaint which merely “tenders naked

assertions devoid of further factual enhancement” will not survive a motion to dismiss. Iqbal at

678 (internal quotation marks and alterations omitted). Rather, “[f]actual allegations must be

enough to raise a right to relief above the speculative level,” and the pleading must contain

something more than a statement of facts which merely creates a suspicion of a legally cognizable

right of action. Twombly at 555.

                                              III.
                                        LAW AND ANALYSIS

A.     Whether Plaintiff has stated legally cognizable claims against LPG’s parent
       corporations.

       LPG’s parent corporations, Lourdes RMC and FMOLHS, contend Plaintiff has failed to

set forth sufficient facts in her Complaint to establish claims against these entities. [Doc. 7-1 at 9].

The Complaint sets forth the following allegations against Lourdes RMC and FMOLHS:




                                            Page 3 of 11
             11.    LPG is a subsidiary of Defendant, Our Lady of Lourdes Regional
       Medical Center, Inc. (“OLL”).

              12.    The human resources department was handled collectively by LPG,
       OLL and, upon information and belief, Franciscan Missionaries of Our Lady Health
       System, Inc. (“Franciscan Missionaries”). As such, the allegations made herein
       apply to the Defendants collectively, though LPG remained Mrs. Cocke’s direct
       employer.

               ....

              28.    Mrs. Cocke was terminated in [sic] January 21, 2015, prior to her
       leave expiring. She received a letter dated February 2, 3015, from Franciscan
       Missionaries memorializing her termination[.]

[Doc. No. 1 at 3, 4]. No other references are set forth in the Complaint as to these two entities.

Relying upon the allegations set forth above, Plaintiff asserts “[t]here is obvious interrelation of

operations between LPG, Lourdes RMC and FMOLHS based on the parent-subsidiary relationship

of the entities as alleged,” and “[t]he centralized control of labor relations is evidenced based the

[sic] uniform human resources departments.” [Doc. No. 10 at 19].

       Under the ADA, a defendant cannot be held liable for discriminatory employment actions

unless it qualifies as an “employer” under the statute. Bloom v. Bexar Cnty., Tex., 130 F.3d 722,

724 (5th Cir. 1997); Lusk v. Foxmeyer Health Corp., 129 F.3d 773, 777 (5th Cir. 1997). The ADA

defines an employer as “a person engaged in an industry affecting commerce who has 15 or more

employees for each working day in each of 20 or more calendar weeks in the current or preceding

calendar year, and any agent of such person . . . .” 42 U.S.C. § 12111(5)(A). Because the statutory

definition provides little assistance in resolving the issue of whether a parent corporation is a de

facto employer, the jurisprudence has “construed the term ‘employer’ broadly to include

superficially distinct entities that are sufficiently interrelated to constitute a single, integrated

enterprise.” Lusk at 777; see also Tipton v. Northrup Grumman Corp., 242 Fed.Appx. 187, 190

(5th Cir. 2007). However, “[t]he doctrine of limited liability creates a strong presumption that a



                                          Page 4 of 11
parent corporation is not the employer of its subsidiary’s employees.” Lusk, 129 F.3d at 778;

Tipton at 189.

        To determine whether a parent corporation and its subsidiary constitute a “single

employer” under the ADA, courts apply the four-part analysis originally adopted by the Supreme

Court for labor disputes in Radio Union v. Braodcast Serv., 380 U.S. 255, 257 (1965), and

extended to civil rights actions by the Fifth Circuit in Trevino v. Celanese Corp., 701 F.2d 397

(5th Cir. 1983). Tipton at 187, 190 (citing Lusk, 129 F.3d at 777). This test examines: (1)

interrelation of operations, (2) centralized control of labor or employment decisions, (3) common

management, and (4) common ownership or financial control. Tipton at 190; Lusk at 777. Of these

factors, the Fifth Circuit has placed the “highest importance” on the second, which it has refined

to “what entity made the final decisions regarding employment matters related to the person

claiming discrimination?” Chaiffetz v. Robertson Research Holding, Ltd., 798 F.2d 731, 735 (5th

Cir. 1986); see also Tipton at 190; Lusk, 129 F.3d at 777.

        While Plaintiff’s opposition to Defendants’ Motion to Dismiss asserts Defendants were a

“single employer,” the opposition also demonstrates that Plaintiff does not presently know whether

that claim is true:

        Although additional information, which is not available to Mrs. Cocke but can be
        made available during discovery, may aid in showing Lourdes RMC and
        FMOLHS’ involvement in LPG’s daily decisions, shared employees, and/or the
        commingling of bank accounts, at this stage in the proceeding, Mrs. Cocke has
        presented adequate information that these entities may in fact be held liable as a
        joint employer.

[Doc. No. 10 at 19]. Moreover, none of the allegations in the Complaint address the factors for

single employer status, save the allegation that the human resources department was handled

collectively by LPG, Lourdes RMC and FMOLHS. Most significantly, Plaintiff has not alleged

that Lourdes RMC or FMOLHS “made the final decisions regarding employment matters.”



                                         Page 5 of 11
Trevino at 404; see also Munoz v. Seton Healthcare, Inc., 557 Fed.Appx. 314, 318 (5th Cir. 2014)

(an employer must be the “entity [making] the final decisions regarding employment matters

related to the person claiming discrimination”) (quoting Chaiffetz at 735). Absent sufficient factual

allegations – not conclusions – establishing a plausible claim that Lourdes RMC, FMOLHS and

Plaintiff’s direct employer, LPG, were sufficiently interrelated to constitute a single employer,

Plaintiff cannot state a claim against these entities. See Iqbal, 556 U.S. at 678 (a complaint which

merely “tenders naked assertions devoid of further factual enhancement” will not survive a motion

to dismiss). Accordingly, the Court grants the motion to dismiss with respect to Lourdes RMC and

FMOLHS. 3

B.        Whether Plaintiff’s state law claims have prescribed.

          Plaintiff concedes that her claims asserted under the Louisiana Employment

Discrimination Law have prescribed. [Doc. No. 10 at 1 n.1]. Accordingly, the motion is granted to

the extent it seeks dismissal of Plaintiff’s claims asserted under state law.

C.        Whether Plaintiff has stated a legally cognizable claim based upon LPG’s failure to
          accommodate her disability.

          Defendant LPG contends Plaintiff has failed to state a claim of disability discrimination

based upon LPG’s failure to accommodate Plaintiff’s disability. According to LPG, at the time of

Plaintiff’s termination she was no longer a qualified individual with a disability and there was no

reasonable accommodation available to her. [Doc. No. 7-1 at 14]. In support of its position, LPG

argues:

          [Ms. Cocke] was restricted from working, had been for over six months, and
          remained so . . . at the time of her termination. Ms. Cocke would have to have been
          able to return to work within a reasonable period and be able to perform the
          essential functions of the job with or without a reasonable accommodation.

3
 As the Court has concluded Plaintiff has failed to state a claim against Lourdes RMC and FMOLHS, it
need not reach Defendants’ argument that claims against the foregoing entities should additionally be
dismissed due to Plaintiff’s failure to exhaust administrative remedies. [Doc. 7-1 at 11].


                                            Page 6 of 11
Id. (citations omitted). Finally, LPG asserts because Plaintiff was unable to work at the time of her

termination, it “was never required to consider other accommodations.” Id. at 13.

       “The ADA prohibits covered employers from ‘discriminat[ing] against a qualified

individual on the basis of disability’ regarding the ‘terms, conditions, and privileges of

employment.’” Patton v. Jacobs Eng'g Grp., Inc., 874 F.3d 437, 442 (5th Cir.2017) (alteration in

original) (quoting 42 U.S.C. § 12112(a)). Discrimination includes the failure to make “reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability . . ., unless [the employer] can demonstrate that the accommodation would impose

an undue hardship on the operation of [its] business.” Id. (quoting 42 U.S.C. § 12112(b)(5)(A)).

To establish a prima facie case for failure to accommodate, a plaintiff must show: “(1) the plaintiff

is a ‘qualified individual with a disability’; (2) the disability and its consequential limitations were

‘known’ by the covered employer; and (3) the employer failed to make ‘reasonable

accommodations’ for such known limitations.” Feist v. Louisiana, Dept. of Justice, Office of the

Atty. Gen., 730 F.3d 450, 452 (5th Cir. 2013) (quoting 42 U.S.C. § 12112(b)(5)(A)). The ADA

defines disability, in pertinent part, as: “a physical or mental impairment that substantially limits

one or more major life activities of such individual.” 42 U.S.C. § 12102(1). The term “qualified

individual” is defined as “an individual who, with or without reasonable accommodation, can

perform the essential functions of the employment position that such individual holds or desires.”

Id. at § 12111(8). The term “reasonable accommodation” may include:

       (A)     making existing facilities used by employees readily accessible to and
               usable by individuals with disabilities; and

       (B)     job restructuring, part-time or modified work schedules, reassignment to a
               vacant position, . . . and other similar accommodations for individuals with
               disabilities.




                                            Page 7 of 11
Id. at § 12111(9).

        As set forth in her complaint, Plaintiff alleges she requested a reasonable accommodation

from LPG so that she could continue to work for LPG in either her same position (if modified), or

in a different position which she could perform without modifications. [Doc. 1 ¶¶ 15, 18, 20-21,

35-36]. She sets forth allegations indicating she is a qualified individual with a disability [Doc. 1

¶¶ 7-8, 10]; that her disability and its consequential limitations were known by LPG [Id. ¶¶ 10, 20,

24, 33-34]; and that LPG failed to make reasonable accommodations for such known limitations

[Id. ¶¶ 23, 27, 33, 35]. As such, the Court finds Plaintiff has adequately stated a claim for failure

to accommodate.

D.      Whether Plaintiff has stated a legally cognizable claim for failure to accommodate
        based on her being “regarded as” disabled.

        A plaintiff can state a claim under the ADA not only where she is actually disabled, but

also where she is “regarded as” disabled by her employer. 42 U.S.C. § 12102(1)(B); Burton v.

Freescale Semiconductor, Inc., 798 F.3d 222, 230 (5th Cir. 2015). 4 However, LPG contends

following the ADA Amendments Act, “employers are not required to provide a reasonable

accommodation for an employee who is merely ‘regarded as’ disabled.” [Doc. No. 7-1 at 12]. In

opposition, Plaintiff first notes she does not use the phrase “regarded as” in her Complaint as “a

concession that she was . . . not an individual with a disability,” but instead uses the phrase merely

as a reference to her seizures being related to her misdiagnosis of epilepsy rather than a heart

condition. [Doc. No. 10 at 16]. In other words, Plaintiff uses the term “regarded as” in a colloquial

sense, rather than as a term of art defined by the ADA. Nevertheless, Plaintiff argues LPG’s


4
 An individual meets the requirement of being “regarded as” disabled “if the individual establishes that he
or she has been subjected to an action prohibited under this chapter because of an actual or perceived
physical or mental impairment whether or not the impairment limits or is perceived to limit a major life
activity.” 42 U.S.C. § 12102(3)(A).



                                             Page 8 of 11
position that employers are not required to provide reasonable accommodations to employees who

are regarded as disabled is incorrect.

        After the passage of the ADA Amendments Act of 2008 (“ADAAA”), employers are no

longer required to “provide a reasonable accommodation or a reasonable modification to policies,

practices, or procedures to an individual who meets the definition of disability in section 12102(1)

of this title solely under subparagraph (C) of such section.” 42 U.S.C. § 12201(h). Section

12102(1)(C) sets forth the definition of an employee who is “regarded as” disabled. Accordingly,

Plaintiff cannot state a claim for failure to accommodate to the extent that it is based upon her

being “regarded as” disabled under Section 12102(1)(C). See e.g. Fierro v. Knight Transp., 2012

WL 4321304, *3 (W.D.Tex. 2012); Powers v. USF Holland, Inc., 667 F.3d 815, 823 n.7 (7th Cir.

2011); Hohider v. UPS, Inc., 574 F.3d 169, 188 n. 17 (3d Cir.2009)). 5 However, Plaintiff’s

allegations can be reasonably construed to assert she is a qualified individual with an actual

disability, and that she is not asserting a failure to accommodate claim based upon being “regarded

as” disabled under Section 12102(1)(C). Accordingly, the motion to dismiss is granted only to the

extent Plaintiff is seeking to assert a claim for failure to accommodate based upon Section

12102(1)(C). As the Court has previously ruled, Plaintiff has stated a claim for failure to

accommodate based upon her allegation that she is actually disabled, as defined in Section

12102(1)(A).




5
 The Court further notes the cases cited by Plaintiff in support of her position are inapplicable as they do
not involve claims of failure to accommodate, but rather involve claims of discriminatory termination.
Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 230 (5th Cir. 2015); United States Equal
Employment Opportunity Commission v. Mid South Extrusion Inc., 341 F.Supp.3d 653, 658, 660 (W.D.La.
2018).


                                             Page 9 of 11
E.     Whether Plaintiff has stated a legally cognizable claim of discriminatory termination.

       Defendant argues Plaintiff has failed to plead a claim of discriminatory termination,

because at the time of Plaintiff’s termination she “was no longer a qualified individual with a

disability.” [Doc. No. 7-1 at 18]. Plaintiff responds that the facts set forth in the Complaint,

particularly the allegation that “LPG terminated her because of [her disability] and/or failed to

make a reasonable accommodation which was afforded to other employees at LPG,” are sufficient

to state a claim under the ADA. [Doc. No. 10 at 17 (quoting Doc. No. 1 ¶ 33)].

       A discriminatory termination claim under the ADA requires a plaintiff to show: (1) she has

a disability; (2) she was qualified for the job; and (3) she was terminated on account of her

disability. E.E.O.C. v. LHC Group, Inc., 773 F.3d 688, 697 (5th Cir. 2014). Defendant addresses

only the second element in its briefing. As to the second element, a plaintiff must show: (1) she

could perform the essential functions of the job in spite of her disability, or, if she could not (2)

that a reasonable accommodation of her disability would have enabled her to perform the essential

functions of the job. Id. In this matter, Plaintiff has alleged that had Defendant provided her with

a reasonable accommodation – such as reducing her travel obligations, allowing her to temporarily

telework, or transferring her to a position that did not require extensive travel – she could have

performed the essential functions of her job. [Doc. No. 1 ¶ 15, 35] The Court finds these allegations

are sufficient to state a claim for discriminatory termination under the ADA.

                                                IV.
                                           CONCLUSION

       For the reasons set forth above, the Motion to Dismiss [Doc. No. 7] is GRANTED IN

PART and DENIED IN PART. The motion is GRANTED to the extent it seeks dismissal of (1)

all claims asserted against Our Lady of Lourdes Regional Medical Center, Inc. and Franciscan

Missionaries of Our Lady Health System, Inc., (2) all claims asserted under state law, and (3) all



                                          Page 10 of 11
claims for failure to accommodate based upon Plaintiff being “regarded as” disabled. The motion

is DENIED in all other respects.

       THUS DONE AND SIGNED this 9th day of May, 2019.




                                           __________________________________________
                                           ROBERT R. SUMMERHAYS
                                           UNITED STATES DISTRICT JUDGE




                                       Page 11 of 11
